Filed 5/7/13
                           CERTIFIED FOR PUBLICATION


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT


THE PEOPLE,                                          H036977
                                                    (Santa Clara County
        Plaintiff and Respondent,                    Super. Ct. No. 205026)

               v.

DAWN QUANG TRAN,

        Defendant and Appellant.



                                     I. INTRODUCTION
        Defendant Dawn Quang Tran pleaded not guilty by reason of insanity (NGI) to a
sexual offense and was committed to a state mental hospital for treatment. (Pen. Code,
§ 1026.5, subd. (a).)1 Before the commitment expired, the Santa Clara County District
Attorney filed a petition to extend it. (§ 1026.5, subd. (b).) At that time, the trial court
was required to “advise the person named in the petition . . . of the right to a jury trial”
(§ 1026.5, subd. (b)(3)) and conduct a jury trial “unless waived by both the person and
the prosecuting attorney” (§ 1026.5, subd. (b)(4)).
        At a pretrial hearing, the court met with defense counsel and the prosecutor in
chambers to discuss procedural matters. At that time, both parties waived a jury trial off


        1
          “Technically, once a defendant has been found not guilty by reason of insanity,
he is no longer a criminal defendant, but a person subject to civil commitment.” (People
v. Lara (2010) 48 Cal.4th 216, 222, fn. 5.) We shall refer to such persons as defendants
or NGIs rather than “committees” or “persons committed.”
       All unspecified statutory references are to the Penal Code.
the record. Thereafter, defendant appeared at the bench trial after which the court
sustained the petition and extended his commitment.
       On appeal, defendant claims he was denied the right to a jury trial because the
court failed to advise him of his right to a jury and erred in accepting counsel’s waiver.
He argues that the court was required to obtain his express, personal waiver. The
Attorney General counters that the bench trial was proper because, as a rule, counsel in
NGI commitment cases has exclusive control over whether to have a bench or jury trial.
       We conclude that section 1026.5 does not require an NGI’s personal jury trial
waiver. Counsel may waive a jury at the NGI’s direction or with the NGI’s knowledge
and consent, and counsel may also do so even over a defendant’s objection, particularly
when the defendant is not sufficiently competent to determine what is in his or her best
interests. To protect the right to a jury trial and ensure compliance with the statute, we
further hold that when the court conducts a bench trial, the record must affirmatively
establish the circumstances and validity of the jury.
                              II. STATEMENT OF THE CASE
       In 1998, defendant Tran pleaded not guilty by reason of insanity to lewd and
lascivious conduct with a child under 14.2 He was committed to a state hospital for
treatment, and his commitment has been extended three times.3 On April 1, 2011, before


       2
         The commitment offense occurred on June 18, 1997. Defendant was visiting the
home of a friend whose mother was babysitting. At one point, the mother heard a child
scream in another room. The mother responded and found defendant in his underwear
with his penis exposed standing over a four-year-old child whose pants and underwear
had been pulled down. When defendant lay down on top of the child, the mother pushed
him off and told him to leave. Later, overcome with guilt, defendant swallowed
numerous sleeping pills and stabbed himself in the chest.
       3
          We take judicial notice of this court’s unpublished opinions—People v. Tran
(Jan. 28, 2009, H031976) and People v. Tran (July 26, 2010, H034743)—in which we
affirmed the previous commitment extension orders. (Deschene v. Pinole Point Steel Co.
                                              2
the last extension expired, the district attorney filed a petition to extend it again. On May
12, 2011, after a bench trial, the court sustained the petition and extended defendant’s
commitment to June 19, 2013. Defendant appeals from the extension order.
       We affirm the order.
                     III. THE JURY WAIVER AND EXTENSION TRIAL
                                         A. WAIVER
       Initially, the record on appeal did not reveal an advisement or express waiver.
However, at the Attorney General’s request, we directed the trial court to settle the record
concerning an unreported, pretrial conference. (See Cal. Rules of Ct., rules 8.155 &
8.137.)
       The court filed a settled statement. It reads, in pertinent part, “It was the custom
and practice of [Honorable Gilbert T. Brown] to call the mental health calendar each
Friday on the record. Prior to calling the calendar, all cases set were discussed in
chambers. [¶] . . . . On April 29, 2011, Respondent’s counsel, Thomas Sharkey, Deputy
Public Defender, stated in chambers that Respondent was not willing to submit to an
extension of his commitment to the Department of Mental Health and wanted a trial. He
also stated, that he, counsel, was requesting a court trial rather than a jury trial. The
People were in agreement with having a court trial. Trial was set for May 12, 2011 . . . .”
                                B. THE EXTENSION TRIAL
       At the extension trial, Dr. Eric Khoury, M.D., defendant’s treating psychiatrist at
Napa State Hospital (NSH), testified that defendant suffered from bipolar disorder, which
has at times been severe and caused psychotic episodes. Dr. Khoury explained that the
disorder is a chronic condition, and controlling the symptoms requires the continued use
of medication. Dr. Khoury said that although defendant was currently taking his


(1999) 76 Cal.App.4th 33, 37, fn. 2, citing Evid.Code, § 452, subd. (d)(1); Jaffe v. Pacelli
(2008) 165 Cal.App.4th 927, 930, fn. 1.)
                                               3
medication, he vascillated between doing so and thinking he was cured. He said that
defendant had not acknowledged that he would have to take medication for the rest of his
life; rather, defendant said only that if medication is prescribed, he would take it. This
and defendant’s interest in being unconditionally released caused Dr. Khoury to be
concerned that defendant would stop taking medication if he were not being closely
supervised. Dr. Khoury opined that if defendant stopped, he would pose a danger to
himself and others due to his mental disorder. He further argued that defendant would be
ready for conditional release on outpatient status when he understood that he was not
“cured,” when he had developed the ability to recognize the signs of an onset of a manic
episode, and when he understood that he had to take medication even when he felt better.
Dr. Khoury noted that defendant currently was being evaluated for outpatient status and
treatment, but that evaluation was not yet complete. At this time, NSH was not
recommending outpatient status, and Dr. Khoury agreed that defendant was not ready for
conditional release yet. Dr. Khoury opined that defendant’s preference for unconditional
release was unrealistic.
       Defendant acknowledged that when he was first committed, he was mentally ill
and had hallucinations. However, he believed that he was now fine. He said that if
released, he would take his medication for the rest of his life. He admitted, however, that
in the past, when he had felt fine and the doctor had refused to lower the dosage of his
medication, he got angry and stopped taking it.
                      IV. AN NGI COMMITMENT AND EXTENSION
       Under the statutory scheme for NGI commitments, a defendant who has been
committed to a state hospital after being found NGI may not be kept in actual custody
longer than the maximum state prison term to which he or she could have been sentenced
for the underlying offense. (§ 1026.5, subd. (a)(1).) At the end of that period, the district
attorney can seek a two-year extension by filing may petition alleging that the defendant

                                              4
presents a substantial danger of physical harm to others because of his or her mental
disease, defect, or disorder. (§ 1026.5, subds. (b)(1)-(2).) As noted, when the petition is
filed, the court must advise the defendant of the right to a jury trial and then conduct a
jury trial unless both parties waive a jury. (§ 1026.5, subds. (b)(3) & (4).)
                                 V. THE PARTIES’ CONTENTIONS
       As noted, defendant contends that the court erred in failing to give the required
jury advisement, accepting counsel’s jury waiver, and conducting a bench trial without
obtaining his own express personal waiver. The Attorney General argues that the failure
to advise and failure to obtain a personal waiver were not errors because once counsel
was appointed, he assumed responsibility to advise defendant and enjoyed exclusive
control over whether to have a bench or jury trial. Alternatively, the Attorney General
argues that any alleged errors were harmless.
                                    VI. FAILURE TO ADVISE4
       As noted, subdivision (b)(3) provides, “When the petition is filed, the court shall
advise the person named in the petition of the right to be represented by an attorney and
of the right to a jury trial.”
       The record reflects that the court did not directly advise defendant at the first
hearing after the petition was filed; nor did the court do so at any time thereafter. This is
understandable because when the petition was filed, defendant was in NSH; thereafter,
defense counsel waived defendant’s presence at all of the pretrial proceedings; the court
did not order defendant’s appearance for the purpose of an advisement; and defendant did
not appear until the day of the bench trial. However, as we shall explain, the court’s
failure to advise does not compel reversal.
       Before any judgment can be reversed for error under state law, it must appear that
the error complained of “has resulted in a miscarriage of justice.” (Cal. Const., art. VI,

       4
           Hereafter, all unspecified subdivision references are to section 1026.5.
                                               5
§ 13; Cassim v. Allstate Ins. Co. (2004) 33 Cal.4th 780, 801.) This means that reversal is
justified “when the court, ‘after an examination of the entire cause, including the
evidence,’ is of the ‘opinion’ that it is reasonably probable that a result more favorable to
the appealing party would have been reached in the absence of the error.” (People v.
Watson (1956) 46 Cal.2d 818, 836.)
       Clearly counsel knew that defendant had the right to a jury trial because he
expressly waived it. Moreover, where, as here, counsel waives a defendant’s presence at
all pretrial hearings, effectively preventing a direct judicial advisement before trial, the
court may reasonably expect counsel to discuss all pertinent matters that will arise or that
have arisen in pretrial hearings, including the right to a jury trial and whether to have one.
“Like all lawyers, the court-appointed attorney is obligated to keep her client fully
informed about the proceedings at hand, to advise the client of his rights, and to
vigorously advocate on his behalf. [Citations.] The attorney must also refrain from any
act or representation that misleads the court. (Bus. & Prof.Code, § 6068, subd. (d); Rules
Prof. Conduct, rule 5–200(B).)” (In re Conservatorship of Person of John L. (2010) 48
Cal.4th 131, 151-152 (John L.), italics added.) Absent a showing to the contrary, “[a]
reviewing court will indulge in a presumption that counsel’s performance fell within the
wide range of professional competence and that counsel’s actions and inactions can be
explained as a matter of sound trial strategy.” (People v. Carter (2003) 30 Cal.4th 1166,
1211; Conservatorship of Ivey (1986) 186 Cal.App.3d 1559, 1566; e.g., Conservatorship
of Mary K. (1991) 234 Cal.App.3d 265, 272 (Mary K.) [where no evidence to the
contrary, court may presume counsel discussed jury waiver with client before waiving on
client’s behalf].)
       Next, the record does not show that defendant was unaware of his right. On the
contrary, it suggests otherwise. This was defendant’s fourth extension trial. In the appeal
from his second extension order, defendant claimed that he was denied his right to a jury

                                               6
trial because he did not personally waive it. (People v. Tran, supra, H031976.)
Moreover, he had a jury trial on his third extension. (People v. Tran, supra, H034743.)
       The record also does not show that defendant wanted a jury trial on the instant
petition or that he did not authorize or agree to counsel’s waiver or that he opposed or
would have opposed counsel’s waiver. “As a general rule, a stipulation of the attorney
will be presumed to have been authorized by the client, as well in order to uphold the
action of the court, as for the protection of the other party to the stipulation; but when the
adverse party, as well as the court, is aware the attorney is acting in direct opposition to
his client’s instructions or wishes, the reason of the rule ceases, and the court ought not to
act upon the stipulation, nor can the adverse party claim the right to enforce a judgment
rendered by reason thereof.” (Knowlton v. Mackenzie (1895) 110 Cal. 183, 188.)
       Here, despite claiming the denial of a jury trial in a previous appeal and having a
jury trial on a previous extension petition, defendant appeared in court and participated in
the bench trial without objection or complaint. Under the circumstances, the record
before us provides no basis to infer that defendant was unaware of his right to a jury trial
or wanted a jury trial or that counsel overrode defendant’s wish for a jury trial. Any such
inferences would be pure speculation on our part.5
       Last, we note that a single opinion by a psychiatric expert that the defendant is
currently dangerous due to a mental disorder can constitute substantial evidence to
       5
          However, if, in fact, defendant was unaware of his right to a jury trial and would
have opposed or did oppose counsel’s waiver, but the evidence to establish these facts lay
outside the record on appeal, defendant had an alternative a remedy.
        As a general rule, claims grounded in facts outside the record can be raised by
habeas petition. (See People v. Gray (2005) 37 Cal.4th 168, 211; In re Bower (1985) 38
Cal.3d 865, 872.) A person improperly committed may resort to habeas corpus to
challenge an involuntary civil commitment. (See Pen. Code, § 1473, subd. (a) [“Every
person unlawfully imprisoned or restrained of his liberty, under any pretense whatever,
may prosecute a writ of habeas corpus, to inquire into the cause of such imprisonment or
restraint”]; see also In re Michael E. (1975) 15 Cal.3d 183.)
        We observe that here defendant has not sought habeas relief.
                                              7
support the extension of a commitment. (People v. Zapisek (2007) 147 Cal.App.4th
1151, 1165; People v. Bowers (2006) 145 Cal.App.4th 870, 879.)
       Dr. Khoury’s testimony constituted strong evidence supporting the court’s order,
and defendant presented no opposing expert testimony. Nor did he impeach Dr. Khoury
in any respect. Moreover, defendant does not now claim that Dr. Khoury’s opinion was
speculative or that his testimony does not constitute substantial evidence. Under the
circumstances, we do not find it reasonably probable defendant would have obtained a
more favorable result had the court ordered his presence at a pretrial hearing and directly
advised him on the record of his right to a jury trial on the record. (People v. Watson,
supra, 46 Cal.2d at p. 836; cf. People v. McClellan (1993) 6 Cal.4th 367, 377, 378
[failure to advise about sex registration requirement harmless].)6
                          VII. VALIDITY OF THE BENCH TRIAL
       As noted, defendant contends that the bench trial was invalid because the court
erred in accepting counsel’s waiver. He argues that subdivision (b)(4) requires an NGI’s
express, personal waiver. According to the Attorney General, however, the court
properly accepted counsel’s waiver because he had exclusive control over whether to
have a bench or jury trial.
                                  A. PERSONAL WAIVER
       The federal and state Constitutions guarantee the right to a jury trial in criminal
cases, and that right can be waived only by the defendant personally. (U.S. Const., 6th


       6
          We do not intend to suggest that it was improper or inappropriate for counsel to
waive defendant’s presence or that the court had a duty to order defendant’s presence in
order to directly advise him. However, a direct advisement is not the only way for the
court to ensure that an NGI is made aware of the right to a jury trial. In our view, the
practical difficulty in advising an NGI committed to a state hospital could easily be
solved with an advisement and waiver form for the NGI read and sign. (See People v.
Ramirez (1999) 71 Cal.App.4th 519, 521-522 [waiver form proper substitute for judicial
advisement].)
                                              8
Amend.; Cal. Const., art. I, § 16; People v. Collins (2001) 26 Cal.4th 297, 304-308;
People v. Ernst (1994) 8 Cal.4th 441, 446.) However, the right and the personal-waiver
rule do not directly apply in NGI proceedings because such they are fundamentally civil,
not criminal. (People v. Powell (2004) 114 Cal.App.4th 1153, 1157 (Powell); People v.
Superior Court (Williams) (1991) 233 Cal.App.3d 477, 485 (Williams); cf. People v.
Rowell (2005) 133 Cal.App.4th 447, 451 (Rowell) [constitutional right not applicable in
civil proceedings to commit defendant as an sexually violent predator (SVP)]; People v.
Montoya (2001) 86 Cal.App.4th 825 829-830 (Montoya) [same re proceeding to commit
mentally disordered offender (MDO)]; People v. Otis (1999) 70 Cal.App.4th 1174, 1176
(Otis) [same].)
       The federal Constitution also guarantees the right to a jury trial in civil cases, but
that guarantee is not applicable to the states. (U.S. Const., 7th Amend. [right to a jury
trial]; McDonald v. City of Chicago (2010) ___ U .S. ___, 130 S.Ct. 3020, 3034-3035, fn.
13 [not applicable to states]; Jehl v. Southern Pac. Co. (1967) 66 Cal.2d 821, 827 [same];
Hung v. Wang (1992) 8 Cal.App.4th 908, 927 [same].)
       Likewise, the state Constitution guarantees the right to a jury trial in civil actions
but only if the right existed at common law in 1850, when the Constitution was first
adopted. (Cal. Const., art. I, § 16; C & K Engineering Contractors v. Amber Steel Co.
(1978) 23 Cal.3d 1, 8.) Civil commitment trials, such as an NGI trial, are “initiated by a
petition independently of a pending action and are of a character unknown at common
law.” (Rowell, supra, 133 Cal.App.4th at p. 451; In re Raner (1963) 59 Cal.2d 635, 639.)
Moreover, they are neither actions at law nor suits in equity and are instead considered
“special proceedings.” (Montoya, supra, 86 Cal.App.4th at p. 829; see Tide Water Assoc.
Oil Co. v. Superior Court (1955) 43 Cal.2d 815, 822; Le Louis v. Superior Court (1989)




                                              9
209 Cal.App.3d 669, 678; 3 Witkin, Cal. Procedure (5th ed. 2008) Actions, § 65,
subd. 20, pp. 139-140; Code Civ. Proc., §§ 21-23.)7
       In a “special proceeding,” the right to a jury trial is generally a matter of
legislative grant, and not constitutional right. (Corder v. Corder (2007) 41 Cal.4th 644,
656, fn. 7 [state constitutional right not applicable in special proceedings]; Cornette v.
Department of Transp. (2001) 26 Cal.4th 63, 76; Agricultural Labor Relations Bd. V.
Tex-Cal. Land Management, Inc. (1987) 43 Cal.3d 696, 707; Rowell, supra, 133
Cal.App.4th at p. 452; People v. Williams (2003) 110 Cal.App.4th 1577, 1590 [no
constitutional right to trial in civil commitment proceedings].)8
       Generally, in special proceedings, the statutory right to jury trial may be waived
by either a party or counsel unless otherwise provided by statute. (See John L., supra, 48
Cal.4th at p. 148.) Thus, we turn to the statutory language to see whether it clearly limits
waivers to NGIs or excludes waivers by counsel. Subdivision (b)(4) requires the court to
conduct a jury trial “unless waived by both the person and the prosecuting attorney.” The


       7
         Special proceedings include SVP commitment trials (People v. Yartz (2005) 37
Cal.4th 529, 535); competence trials (People v. Masterson (1994) 8 Cal.4th 965, 974
(Masterson)); trials extending a juvenile commitment (In re Gary W. (1971) 5 Cal.3d
296, 309); narcotics addict commitment trials (In re De La O (1963) 59 Cal.2d 128, 150;
mentally retarded commitment trials (Bagration v. Superior Court (2003) 110
Cal.App.4th 1677, 1685).
       8
         Even if the state Constitution did guarantee the right to a jury trial in an NGI
commitment proceeding, defendant’s claim would fail because the constitutional right
“may be waived by the consent of the parties expressed as prescribed by statute,” and the
general rule is that where the constitutional right exists, it can be waived by either a party
or the party’s attorney. (Cal. Const., art. I, § 16 [right to jury trial]; see Code of Civ.
Proc, § 631 [prescribing types of waiver]; Zurich General Acc. & Liability Ins. Co. v.
Kinsler (1938) 12 Cal.2d 98, 105 (Zurich), overruled on other grounds in Fracasse v.
Brent (1972) 6 Cal.3d 784, 792; [waiver by party or counsel]; Cadle Co. v. World Wide
Hospitality Furniture, Inc. (2006) 144 Cal.App.4th 504, 510; Conservatorship of
Maldonado (1985) 173 Cal.App.3d 144, 148; see also Code Civ. Proc., § 283, subd. (1)
[counsel has authority to bind client in any of the steps of an action].)
                                              10
question before us turns on the meaning of the term “the person.” Does it refer literally
and exclusively to “the person”; or does it more broadly include the person’s attorney?
That question is not new and has arisen in a number of cases under this and nearly
identical commitment statutes. In every case, the court has adopted the broader view.
       In Otis, supra, 70 Cal.App.4th 1174, the court dealt with section 2966,
subdivision (b), which requires a jury trial when a person challenges his or her MDO
status unless the jury is “waived by both the person and the district attorney.” There,
counsel waived a jury trial. The defendant objected and requested a jury trial, but at the
time, he was delusional and said he was being sexually assaulted by invisible police. The
court denied the request. (Id. at pp. 1175-1176.)
       In upholding counsel’s waiver, the court found that “nothing in the requirement
that the waiver must be by ‘the person’ precludes the person’s attorney from acting on his
behalf” and noted that “[t]he Legislature did not say the waiver had to be made
‘personally.’ ” (Otis, supra, 70 Cal.App.4th at p. 1176.) The court opined that if the
Legislature had intended to require a personal waiver, it would have made its intent clear
and unambiguous. (Ibid.)
       The court further explained that “[s]ection 2966 concerns persons who have been
found by the Board of Prison Terms to be mentally disordered. The Legislature must
have contemplated that many persons, such as Otis, might not be sufficiently competent
to determine their own best interests. There is no reason to believe the Legislature
intended to leave the decision on whether trial should be before the court or a jury in the
hands of such a person.” (Otis, supra, 70 Cal.App.4th at p. 1177, italics added.)
       In Montoya, supra, 86 Cal.App.4th 825, the court reached the same conclusion
concerning identical language in section 2972, subdivision (a), which requires a jury trial
on an MDO commitment extension unless waived “by the person and the district
attorney.” There too, counsel waived a jury. (Id. at pp. 828-829.)

                                             11
       The court concluded, as we have, that the constitutional waiver requirements in
criminal cases were inapplicable because a commitment trial is fundamentally a civil
proceeding. (Montoya, supra, 86 Cal.App.4th at pp. 829-830.) The court further
observed that in civil actions, where there is a state constitutional right to a jury trial, and
in ancillary criminal proceedings, where the right to a jury trial is statutory, not
constitutional, a jury trial can be waived by either the client or counsel. (Id. at pp. 829-
830.) Accordingly, the court looked to the waiver provision to see if it permitted or
prohibited counsel to waive. (Id. at p. 830.)
       In upholding counsel’s waiver, the court followed Otis. It too noted that the
statutory language did not expressly require a personal waiver or clearly preclude a
waiver by counsel and agreed that the Legislature could not have intended to require a
personal waiver and thereby deny counsel the authority to act on behalf of an
incompetent MDO such as the MDO in Otis. (Montoya, supra, 86 Cal.App.4th at
pp. 830-831.)
       The court acknowledged that “a person could be mentally disordered for some
purposes and not for others.” (Montoya, supra, 86 Cal.App.4th at p. 831.) However, it
noted that the defendant’s mind was not functioning normally, and he had repeatedly and
recently demonstrated poor judgment and aberrant behavior. In upholding counsel’s
waiver, the court found “no reason to believe that defendant was capable of making a
reasoned decision about the relative benefits of a civil jury trial compared to a civil bench
trial.” (Ibid.)
       This brings us to Powell, supra, 114 Cal.App.4th 1153, which is directly on point.
There, the NGI objected to counsel’s waiver and requested a jury. When the court denied
the request, the defendant became so argumentative, belligerent, and disruptive that he
had to be removed from the courtroom. On appeal, the defendant claimed that counsel’s



                                               12
waiver was ineffective because section 1026.5, subdivision (b)(4) required his personal
waiver. (Id. at pp. 1157-1158.)
       In rejecting this claim, the court cited Otis and noted that “[t]he Legislature, in
enacting section 1026.5, did not say that the jury waiver must be ‘personally’ made by
the NGI committee.” (Powell, supra, 114 Cal.App.4th at p. 1159.) Moreover, mirroring
the Otis court’s view concerning incompetent persons, the court opined generally that
“[a]n insane person who is ‘a substantial danger of physical harm to others’ [citation]
should not be able to veto the informed tactical decision of counsel.” (Id. at p. 1158.)
The court pointed out that the defendant had been found insane twice, medical staff had
diagnosed him with paranoid schizophrenia, and there was no evidence he had regained
his sanity. The court further noted that the defendant had a history of violence, believed
certain people should be killed, and sought release to do so. (Id. at p. 1158.) The court
asked, “Can such a person intelligently invoke or waive the right to a jury trial? Is such a
person competent to meaningfully understand who should make the determination of
whether his commitment should be extended?” (Ibid.) The court answered, “Common
sense dictates that appellant should not be able to veto his attorney’s decision to waive a
jury. The record demonstrates that appellant was suffering from a severe mental
disorder. On the day of the purported demand for jury, appellant was medicated,
experiencing mood swings, and was so belligerent and disruptive that he had to be
removed from the courtroom.” (Ibid.)
       In support of its analysis, the Powell court cited People v. Angeletakis (1992) 5
Cal.App.4th 963 (Angeletakis). There, the defendant faced a trial to extend his NGI
commitment and sought a preliminary determination of his competence. (See § 1368.)
The court noted that section 1368 did not apply in civil proceedings and opined that an
NGI did not have to be competent at a trial to extend his or her commitment. (Id. at pp.
967-968; Juarez v. Superior Court (1987) 196 Cal.App.3d 828, 931-932 [same]; cf.

                                             13
People v. Moore (2010) 50 Cal.4th 802, 829 [same re trial on SVP commitment].) As the
court explained, “Angeletakis will be confined and receive treatment for his mental
condition whether his commitment is extended under section 1026.5 or such proceedings
are suspended under section 1368. While we appreciate the distinction between mental
competence to stand trial and dangerousness to others due to a mental disease, defect, or
disorder, we think the interests of a person facing a commitment extension are adequately
protected by competent counsel and the other procedural safeguards afforded him.
Requiring the court to suspend proceedings until the committee is able to understand the
nature of the proceedings and assist in the conduct of his ‘defense’ adds minimal
protection in this context, especially when balanced against the administrative burdens
involved.” (Angeletakis, supra, 5 Cal.App.4th at pp. 970-971, fn. omitted.)
       The Powell court read Angeletakis “for the principle that an NGI committee who
is not mentally competent must act through counsel. If the person is not competent to
waive jury at the extension trial, his or her attorney may waive jury on his or her behalf.
That is the case here.” (Powell, supra, 114 Cal.App.4th at p. 1158, italics added.)
       Sections 1026.5, 2966, and 2972 use the same language to address the same
subject. The unanimity of interpretation in Otis, Montoya, and Powell reflects the
established rule that ordinarily “[w]ords or phrases common to two statutes dealing with
the same subject matter must be construed in pari materia to have the same meaning.”
(Housing Authority v. Van de Kamp (1990) 223 Cal.App.3d 109, 116; People v. Lamas
(2007) 42 Cal.4th 516, 525.)
       We agree with those courts’ view of the statutory language. It does not expressly
require a “personal” waiver by the NGI. The term “the person” in the phrase “unless
waived by both the person and the prosecuting attorney” (§ 1026.5, subd. (b)(4)) does not
automatically or necessarily convey the notion that the only valid waiver is one
“personally” made by the NGI. Nor does the waiver provision clearly reflect a legislative

                                             14
intent to impose such a limitation or preclude waivers by counsel on behalf of an NGI.
Finally, we too observe that the Legislature knows how to require a personal waiver, and
in doing so, it has used clear and unambiguous language. (E.g., § 861, subd. (a)(1)
[requiring personal waiver of statutory right to continuous preliminary examination];
§ 997, subd. (b)(1) [same re waiver of presence at arraignment]; Welf. & Inst. Code,
§ 1801.5 [same re right to a jury in trial to extend juvenile detention].)
       Furthermore, interpreting the language to exclude waivers by counsel results in
consequences that, in our view, are illogical and anomalous and therefore, to be avoided.
(People v. Martinez (1995) 11 Cal.4th 434.)
       First, we note that for a variety of reasons, NGIs being treated for mental illness in
state hospitals often choose not to appear until the day of trial, courts do not
automatically order them transported to court for every pretrial hearing, and counsel
routinely waive the NGIs’presence at those hearings which often involve technical,
procedural, and scheduling matters. Such was the case here. Given these practical and
logistical issues, counsel must be able to act on the NGI’s behalf in his or her absence.
We cannot conceive of a logical reason to prohibit counsel from waiving a statutory right
to a jury trial at the NGI’s direction or with the NGI’s express authorization but in his or
her absence. Doing so would compel the court to order the NGI’s transportation and
presence solely to secure a personal waiver. This is absurd, because, as noted, with a
client’s authorization, counsel can waive the more fundamental state constitutional right
to a jury trial in civil actions.
       We further note that competency to stand trial is not a prerequisite in a civil
proceeding to commit a person who is dangerous due to mental illness. (E.g., People v.
Angeletakis, supra, 5 Cal.App.4th at pp. 967-968 [NGI commitment]; People v. Moore,
supra, 50 Cal.4th at p. 829 [SVP commitment].) However, a waiver “is the ‘intentional
relinquishment or abandonment of a known right.’ [Citations.]” (United States v. Olano

                                              15
(1993) 507 U.S. 725, 733; Reid v. Google, Inc. (2010) 50 Cal.4th 512, 521.) To be valid,
the waiver of a statutory right must be knowing, intelligent, and voluntary. (In re Hannie
(1970) 3 Cal.3d 520, 526-527; People v. Charles (1985) 171 Cal.App.3d 552, 559.) As
Otis, Montoya, and Powell observe, some defendants, like the defendants in those cases,
may be so delusional or otherwise affected by their mental disorders that they lack the
capacity to know what is in their own best interests and make rational decisions. Under
such circumstances, an NGI may not be able to knowingly and intelligently waive the
right to a jury trial. If an NGI is incompetent and in a particular case counsel believes
that a jury waiver is in the NGI’s best interests, requiring that defendant’s personal
waiver would prevent a waiver by counsel and thereby undermine counsel’s ability to
protect the NGI’s interests. Rather, it would mechanically require the court to conduct a
jury trial or give the incompetent NGI veto power over counsel’s informed
determination.9
       In our view, preventing counsel from waiving a jury at an NGI’s direction or with
an NGI’s consent and preventing counsel from doing so on behalf of an incompetent NGI
are anomalous consequences that would flow from interpreting the waiver provision
literally to require a personal waiver. For that reason, we consider it unreasonable to
infer such a restrictive legislative intent from the statutory language. (Cf. Mary K.,
supra, 234 Cal.App.3d at p. 271 [rejecting claim that counsel’s waiver at conservatee’s
direction was ineffective because personal waiver was required].)
       Defendant suggests that subdivision (b)(7) implicitly incorporates the
constitutional personal waiver requirement in criminal cases. We disagree.


       9
        The anomaly of forcing an incompetent person face a jury trial even when
counsel concludes that it would be against the person’s best interests would not arise
from the personal waiver requirement in criminal cases because an incompetent
defendant cannot be tried at all. (§ 1368; see also Drope v. Missouri (1975) 420 U.S.
162, 172.)
                                             16
       That subdivision provides, in relevant part, that the defendant “shall be entitled to
the rights guaranteed under the federal and state Constitutions for criminal proceedings.”
(§ 1026.5, subd. (b)(7).) Every court that has analyzed the scope of this provision has
concluded that it does not incorporate all federal and state constitutional procedural
rights. (Williams, supra, 233 Cal.App.3d at pp. 485-488; Powell, supra, 114 Cal.App.4th
at pp. 1157-1158; People v. Haynie (2004) 116 Cal.App.4th 1224, 1229-1230 (Haynie);
People v. Lopez (2006) 137 Cal.App.4th 1099, 1008-1116 (Lopez); see People v.
Henderson (1981) 117 Cal.App.3d 740, 746-748 (Henderson) [same conclusion re
identical language in former Welf. & Inst. Code, § 6316.2, subd. (e)]; cf. with Joshua D.
v. Superior Court (2007) 157 Cal.App.4th 549, 550-561 [distinguishing § 1026.5, subd.
(b)(7) from Welf. & Inst. Code, § 1801.5, which grants juveniles “all the rights
guaranteed under the federal and State Constitutions for criminal proceedings” in
commitment extension trials (italics added)].)
       In Williams, supra, 233 Cal.App.3d 477, the court opined that the subdivision
simply “codifies the application of constitutional protections to extension hearings
mandated by judicial decision. It does not extend the protection of constitutional
provisions which bear no relevant relationship to the proceedings. [Citation.] Thus, for
example, ex post facto principles are not applicable to extension proceedings. [Citation.]
Neither is the privilege against self-incrimination applicable to court-ordered psychiatric
examinations. [Citations.].” (Id. at p. 488; accord, Lopez, supra, 137 Cal.App.4th at pp.
1111-1115; cf. Henderson, supra, 117 Cal.App.3d at pp. 746-748.) The court held that
the provision also did not incorporate constitutional protection against double jeopardy.
The court reasoned that double jeopardy prohibitions were inapplicable because they are
designed to protect a person from being criminally prosecuted more than once for the
same offense. “Recommitment proceedings do not adjudicate an offense, thus the bar of



                                             17
double jeopardy has no meaningful application to extension proceedings.” (Williams,
supra, 233 Cal.App.3d at pp. 485-486, 488.)10
       In Powell, supra, 114 Cal.App.4th 1153, the court agreed with Williams that
subdivision (b)(7) does not incorporate all constitutional procedural safeguards and held
that the subdivision did not incorporate the constitutional personal waiver requirement in
criminal cases. As discussed above, the court opined that an incompetent NGI must act
through counsel, who may then waive a jury on his or her behalf. (Powell, supra, 114
Cal.App.4th at pp. 1158-1159.)
       We agree with Powell. The absurd and anomalous consequences that would result
from interpreting subdivision (b)(4) to require a personal waiver and exclude waivers by
counsel would likewise result from interpreting subdivision (b)(7) to do so. Indeed,
subdivision (b)(3) provides the right to counsel, a jury trial, and criminal discovery.
Subdivision (b)(7) reflects an intent to protect a defendant’s interests by providing
additional procedural safeguards relevant to the proceedings. Simply put, it makes no


       10
           In Williams, the court explained that “Penal Code section 1026.5 was enacted in
1979, as emergency legislation in response to the California Supreme Courts decision of
In re Moye [(1978) 22 Cal.3d 457]. Prior to In re Moye, individuals committed to state
hospitals after having been acquitted by reason of insanity were committed for an
indefinite period of time. In re Moye concluded that equal protection principles
mandated that such individuals be released after they had been committed for a period of
time equal to the maximum state prison sentence which they could have received for the
underlying offense. Faced with the imminent release of many potentially dangerous
individuals, the legislature adopted Penal Code section 1026.5 to provide for a maximum
term of commitment, together with the possibility of successive two-year recommitments
for dangerous individuals. At the same time, the statutes relating to mentally disordered
sex offenders (‘MDSO’) were amended to provide for virtually identical procedures.”
(Williams, supra, 233 Cal.App.3d at p. 487-488, fn. omitted.)
       We have taken judicial notice of the legislative history of section 1026.5, which
confirms Williams’ summary. (See Evid. Code, § 452, subd. (c).)
       We further note that in Lopez, supra, 137 Cal.App.3d 1099, the court expanded on
the legislative history of section 1026.5 as well as Williams’ view that it merely codified
judicial decisions.
                                             18
sense to interpret a provision designed to provide additional protection in a way that
reduces counsel’s ability to protect the interests of an incompetent NGI when, in
counsel’s view, waiving a jury trial would do so. With this in mind, we do not find that
subdivision (b)(7) clearly reflects a legislative intent to incorporate the personal waiver
requirement applicable in criminal cases.
       We agree with Powell for two other reasons. Even in a criminal prosecution,
where a defendant must personally waive the state and federal constitutional rights to a
jury trial, there is no requirement that a statutory right to a jury determination of certain
issues be personally waived. (People v. French (2008) 43 Cal.4th 36, 46-47; see
Montoya, supra, 86 Cal.App.4th at p. 829.) Thus, for example, a defendant need not
personally waive the statutory right to a jury on prior prison term allegations (People v.
Vera (1997) 15 Cal.4th 269, 278, abrogated on another point in Apprendi v. New Jersey
(2000) 15 Cal.4th 269, 278); the statutory right to have jury determine sentence
enhancement allegations (People v. Wims (1995) 10 Cal.4th 293, 309, overruled on
another point in People v. Sengpadychith (2001) 26 Cal.4th 316, 326); the statutory right
to have jury determine competence to stand trial on criminal charges (Masterson, supra,
8 Cal.4th at p. 972); or the statutory right to have same jury determine current charges
and prior allegations (People v. Saunders (1993) 5 Cal.4th 580, 589, fn. 5). (See also
People v. Hinton (2006) 37 Cal.4th at 839, 874-875 [statutory right to a separate
proceeding on the prior-murder-conviction special-circumstance allegation].)
       Second, subdivision (b)(4) specifically deals with the waiver of a jury trial and it
does not expressly require a personal waiver or prohibit waiver through counsel.
Subdivision (b)(7), on the other hand, is a general statute and does not specifically refer
to any particular rights or the waiver of rights.
       It is a settled rule that “[a] specific provision relating to a particular subject will
govern a general provision, even though the general provision standing alone would be

                                               19
broad enough to include the subject to which the specific provision relates. [Citation.]”
(People v. Tanner (1979) 24 Cal.3d 514, 521.) Under the circumstances, we doubt the
Legislature intended the general subdivision (b)(7) to add by implication a personal
waiver requirement that it did not expressly include in the specific subdivision dealing
with the waiver of a jury trial.11
       In sum, when construing statutes, “we may not under the guise of construction,
rewrite the law or give the words an effect different from the plain and direct import of
the terms used.” (California Fed. Savings & Loan Assn. v. City of Los Angeles (1995) 11
Cal.4th 342, 349, quoting Manufacturers Life Ins. Company v. Superior Court (1995) 10
Cal.4th 257, 274; accord Estate of Griswold (2001) 25 Cal.4th 904, 917.) Nor may we
insert requirements or limitations that would cause the statute to conform to a presumed
intent that is not otherwise manifest in the existing statutory language. (Citizens to Save
California v. California Fair Political Practices Com. (2006) 145 Cal.App.4th 736, 747-
748, Tain v. State Bd. of Chiropractic Examiners (2005) 130 Cal.App.4th 609, 617.)
       Given our analysis of the statutory language, policy considerations, and potential
consequences, we must decline to insert a personal waiver requirement into section
1026.5 Rather, we conclude that under subdivision (b)(4), counsel may waive a jury at
an NGI’s direction, with an NGI’s knowledge and consent, or, as in Powell, on behalf of
an incompetent NGI.12


       11
          Even if subdivision (b)(7) incorporated the personal waiver requirement
applicable in criminal cases, the requirement, it would still represent only a statutory
requirement, not a constitutionally compelled requirement, and therefore, any statutory
violation would be subject to review under the Watson test for harmless error.
       12
          In the latter situation, we believe that counsel may do so even over the
objection of an incompetent defendant. (E.g., Powell, supra, 114 Cal.App.4th at pp.
1156, 1158-1159; cf. Otis, supra, 70 Cal.App.4th at pp. 1176-1177 [waiver over
objection of incompetent MDO]; Masterson, supra, 8 Cal.4th 965, 972 [waiver over
objection of defendant whose competence has been called into question].)
                                             20
       Although we conclude that the waiver provision is broad enough to permit waivers
by counsel, it does not necessarily follow, as the Attorney General claims, that the waiver
provision gives counsel exclusive control over whether to have a bench or jury trial.13 To
determine it does, we return to subdivision (b)(4).
                             B. SCOPE OF COUNSEL’S CONTROL
       The statutory language “unless waived by both the person and the prosecuting
attorney” does not expressly confer exclusive control; nor does it expressly or implicitly
bar NGI’s from controlling the decision. Moreover, the waiver provision must be read
together with the advisement provision (see Los Angeles County Metropolitan Transp.
Authority v. Alameda Produce Market, LLC (2011) 52 Cal.4th 1100, 1106-1107), and
together, they do not reasonably suggest a legislative intent to confer exclusive control or
bar NGIs from making the decision. On the contrary, the two provisions contemplate that
NGIs can make the decision and expressly provides for them to do so.
       Specifically, subdivision (b)(3) requires the court to advise “the person named in
the petition . . . of the right to a jury trial.” This language imposes a mandatory duty on
the court.14 (Tarrant Bell Property, LLC v. Superior Court (2011) 51 Cal.4th 538, 542
[“shall” typically construed as mandatory; e.g., People v. Tindall (2000) 24 Cal.4th 767,
772.) It reflects a legislative intent to judicially ensure that “the person” knows that he or
she has the right to a jury trial.



       13
           The court’s custom and practice of obtaining waivers from counsel in chambers
off the record may well be based on the view that in every commitment proceeding,
counsel has such exclusive control. Indeed, if that were the case, then the court’s practice
represents practical, efficient, and convenient way to resolve the jury issue. However, as
we shall explain, that is not the case.
       14
          We mean “mandatory” in its obligatory, rather than jurisdictional, sense as in a
required, rather than discretionary, action. (See Morris v. County of Marin (1977) 18
Cal.3d 901, 908 [discussing distinction].)
                                             21
       We must presume that the Legislature intended the advisement to perform a
meaningful and useful function. (See Clements v. T.R. Bechtel Co. (1954) 43 Cal.2d 227,
233.) The purpose and function appear in the waiver provision, which requires jury trial
unless waived by “the person.” Although, subdivision (b)(4) must be construed to permit
a waiver by “the person’s” attorney, the phrase unambiguously refers to a waiver by the
NGI. Thus, the purpose and function of the required advisement are self-evident: to
inform the NGI of the right to a jury trial so that he or she can decide whether to waive it.
(See People v. Barrett (2012) 54 Cal.4th 1081, 1109 (Barrett) [a jury advisement enables
person to comprehend and control decision to “request a jury trial”]; People v. Koontz
(2002) 27 Cal.4th 1041, 1071 [purpose of standardized Faretta advisements is “to ensure
a clear record of a knowing and voluntary waiver of counsel”]; § 1016.5, subd. (d)
[required advisement of potential immigration consequences intended to inform decision
of whether to waive rights and enter plea].)
       We observe that if the Legislature had intended to give counsel exclusive control,
it could have done so easily and clearly by requiring a jury trial unless waived by “the
person’s attorney” just as it specified a waiver by the “district attorney.” (Cf. § 2966,
subd. (b) [requiring hearing within specified time unless waived by “petitioner or his or
her counsel”].) Conversely, we doubt the Legislature would have clouded such an intent
by requiring the court to advise “the person” and further requiring a jury trial unless
waived by “the person.” Moreover, if that had been the Legislature’s intent, an
advisement would serve no practical or meaningful function, and there would have been
no need to make the advisement mandatory. For this reason, it is not reasonable to
interpret the provision to confer exclusive control because it would effectively render the
advisement provision meaningless, statutory surplusage. (See McCarther v. Pacific
Telesis Group (2010) 48 Cal.4th 104, 110 [courts should avoid interpretation rendering
part of the instrument surplusage].)

                                               22
       In short, just as we decline to limit the phrase “unless waived by the person” by
inferring that only an NGI can waive a jury trial, so too we decline to limit the phrase by
inferring that counsel has exclusive control over the decision.
       We acknowledge the nonstatutory, judicially recognized rule that “in both civil
and criminal matters, a party’s attorney has general authority to control the procedural
aspects of the litigation and, indeed, to bind the client in these matters”; in other words,
“counsel is captain of the ship.” (In re Horton (1991) 54 Cal.3d 82, 94, 95; Blanton v.
Womancare, Inc. (1985) 38 Cal.3d 396, 403-404.) We further note that in upholding
counsel’s waiver in Otis, the court cited Zurich, supra, 12 Cal.2d 98 for the general
proposition that “in civil cases, an attorney has ‘complete charge and supervision’ to
waive a jury.” (Otis, supra, 70 Cal.App.4th at p. 1176.) However, we conclude that the
“captain of the ship” rule in civil litigation does not govern whether counsel has exclusive
authority to waive a jury in NGI proceedings.
       In Zurich, supra, 12 Cal.2d 98, the court held that counsel’s insistence on a jury
trial did not constitute good cause for firing him and thus bar him from later seeking a
share of her judgment. Citing the general rule, the court concluded that the attorney had
the right and authority to insist on a jury trial. (Id. at pp. 105-106.)
       Although Zurich did not involve a jury waiver, the court cited a number of cases
and authorities, including Shores Co. v. Iowa Chemical Co. (1936) 222 Iowa 347 [268
N.W. 581] (Iowa). There, the defendant claimed that counsel lacked the authority to
waive a jury by stipulation. However, the court explained that ordinarily counsel has
implicit authority to enter binding stipulations on procedural matters. It then noted that
the defendant was aware of counsel’s waiver at the time, he had made no effort to set it
aside, and he did not seek a jury trial until long after the stipulation had been entered.
Given these circumstances, the court held that the defendant had failed to show that
counsel lacked authority to waive a jury trial. (Id. at p. 583.)

                                               23
       Although Zurich and the Iowa case recognized counsel’s authority to request or
waive a jury in typical civil litigation, neither case involved a “special proceeding” in
which the state seeks to involuntarily commit a person to a mental hospital for treatment.
Moreover, neither case addressed whether counsel had such authority in a “special
proceeding”; and neither case involved a statute that expressly required a jury advisement
and jury trial unless waived by the person.
       “ ‘It is axiomatic,’ of course, ‘that cases are not authority for propositions not
considered.’ (People v. Jones (1995) 11 Cal.4th 118, 123, fn. 2, quoting People v.
Gilbert (1969) 1 Cal.3d 475, 482, fn. 7.) Thus, these cases do not support a conclusion
that in NGI proceedings, the “captain of the ship” rule gives counsel exclusive control
over whether to waive a jury trial.
       Masterson, supra, 8 Cal.4th 965 is a pertinent case on the issue because it
involved a special proceeding to determine whether the defendant was competent to stand
trial on criminal charges. (§§ 1368-1370.) There, counsel stipulated to an 11-person jury
over the defendant’s objection. In upholding counsel’s authority to do so, the court more
broadly concluded that in competency trials, counsel has exclusive control over the jury
issue. The court noted the “captain of the ship” rule but did not base its conclusion on it.
(Masterson, supra, 8 Cal.4th at pp. 969-970.) Rather, the court expressly based its
conclusion on “an examination of the nature of competency proceedings as well as the
jury trial right at issue.” (Id. at p. 971.)
       The court explained, “The sole purpose of a competency proceeding is to
determine the defendant’s present mental competence, i.e., whether the defendant is able
to understand the nature of the criminal proceedings and to assist counsel in a rational
manner. [Citations.] Because of this, the defendant necessarily plays a lesser personal
role in the proceeding than in a trial of guilt. How can a person whose competence is in



                                               24
doubt make basic decisions regarding the conduct of a proceeding to determine that very
question?” (Masterson, supra, 8 Cal.4th at p. 971.)
       The court concluded that when doubt is raised about a defendant’s competence,
the defendant is assumed to be unable to act in his or her own best interests. For that
reason, the defendant must act through counsel, and counsel has exclusive control over
the conduct of the proceedings, including whether to request a jury trial. (Masterson,
supra, 8 Cal.4th at pp. 971, 973; see People v. Hill (1967) 67 Cal.2d 105, 114, fn. 4 [no
error in failing to advise defendant of right to jury in competence trial because counsel
decides whether to have a jury trial].)
       Under Masterson, therefore, if counsel has exclusive control, counsel derives it not
so much from the “captain of the ship” rule but from the nature of NGI proceedings and
the jury right at issue.
       More recently, in Barrett, supra, 54 Cal.4th 1081, the Supreme Court provided
further guidance when it decided whether counsel had exclusive control in a proceeding
to commit a mentally retarded person who is dangerous. (Welf. & Inst. Code, § 6500.)15
       In Barrett, the court conducted a bench trial and committed the defendant.
(Barrett, supra, 54 Cal.4th at pp. 1088-1092.) On appeal, she claimed that the
Constitution provided the right to a jury trial and required a jury advisement and personal
waiver. (Id. at p. 1093.) Although the statute did not provide the right to a jury trial, the


       15
           The Barrett court noted that at all pertinent times, the statutory scheme had
used the terms “mentally retarded” and “mental retardation.” The court acknowledged
that subsequent “legislative enactments and proposed amendments replace references to
‘mental retardation’ under section 6500 et seq. with such terms as ‘developmental
disability’ and ‘intellectual disability.’ [Citation.]” (Barrett, supra, 54 Cal.4th at
p. 1088, fn. 2.) However, to avoid confusion, the court used the original terminology.
        To avoid confusion when discussing Barrett and its application, we shall also use
that outmoded terminology.
        At our request, the parties briefed the impact of Barrett, if any, on the issues raised
in this case.
                                              25
Supreme Court agreed that constitutional considerations warranted recognizing an
implied statutory right to a jury trial. (Id. at pp. 1097, 1100.) However, the court rejected
advisement and waiver requirements because it found that counsel had exclusive control
over whether to waive a jury trial. In reaching this conclusion, the court relied primarily
on Masterson.
       The court explained that mental retardation is a developmental disability that
originates when an individual is a minor and continues, or can be expected to continue,
indefinitely, and constitutes a “ ‘substantial disability for that individual.’ ” (Barrett,
supra, 54 Cal.4th at p. 1103.) Moreover, for purposes of a commitment under
section 6500, mental retardation involves “ ‘ “ ‘significantly subaverage general
intellectual functioning existing concurrently with deficits in adaptive behavior,’and
appearing in the ‘developmental period.’ ” ’ [Citations.]” (Ibid., italics in Barrett) The
court opined that “the significant cognitive and intellectual deficits that the condition
entails, which appear early in life and never recede, affect the ability to ‘make basic
decisions’ regarding the conduct of the section 6500 proceeding. [Citation.] Such an
individual thus plays a limited ‘personal role’ in the case, and must rely on counsel to
decide all tactical and procedural matters, such as whether to exercise the jury trial right.”
(Id. at pp. 1103-1104.)
       The court rejected a claim that this approach “improperly ‘presumes’ that a person
is mentally retarded before the fact finder has decided the issue.” (Barrett, supra, 54
Cal.4th at p. 1104.) The court noted that a commitment petition is filed at the request of
“a responsible and interested party (e.g., parent, conservator, correctional or probation
official, or regional center director), who presents specific information (reasons) for
supposing that the person is mentally retarded and dangerous, in need of treatment, and
eligible for commitment. The significance of this request, and its role in providing a
foundation for the petition and commitment process, is underscored by the verification

                                              26
requirement. (§ 6502.) . . . [¶] Second, where a section 6500 petition is filed, the trial
court is entitled to a written report prepared by, or at the behest of, the director of the
regional center, following an examination of the alleged mentally retarded person.
(§ 6504.5.) Regional centers specialize in assessing and assisting mentally retarded and
other developmentally disabled persons on an individual basis. [Citation.] Thus, the
regional center report obviously serves as a professional pretrial evaluation of the
person’s history, condition, and behavior, and includes informed recommendations on
treatment and placement, including any interim placement pending the hearing. . . . .
[¶] In light of these principles and authorities, we conclude that someone like Barrett,
who is alleged to be mentally retarded and dangerous under section 6500, is not in a
position to personally assert or waive the right to jury trial, to sufficiently comprehend
the jury trial advisement, or to override the views of counsel on the subject. Sole control
over such tactical and procedural decisions rests with counsel, whether or not the client
has been consulted or objects.” (Barrett, supra, 54 Cal.4th at pp. 1104-1105.)
       Masterson and Barrett establish that in certain types of commitment proceedings,
the defendant’s alleged mental state—e.g., incompetency and mental retardation—
disables him or her from making reasoned decisions about what is in his or her best
interests, including whether to request or waive a jury trial. In other words, it is
reasonable to categorically assume that such defendants lack the capacity to make a
rational decision about a jury trial. For that reason, they must act through counsel, and
counsel has exclusive control over the jury issue.
       The Attorney General cites Masterson to support the claim that counsel has
exclusive control in NGI proceedings. Presumably, the argument is that, like defendants
whose competence has been questioned or persons diagnosed with mental retardation,
NGIs are categorically unable to make reasoned decisions, and therefore counsel must be



                                              27
able to decide the jury issue. We reject this argument and find the Attorney General’s
reliance on Masterson to be misplaced.
       First, there are significant differences between an NGI extension trial and the
proceedings in Masterson and Barrett. The purpose of a competency trial is to resolve
actual doubt concerning the defendant’s mental capacity to understand the proceedings
and cooperate with and assist counsel. (People v. Lewis (2008) 43 Cal.4th 415, 524.)
Thus, as Masterson holds, once a defendant’s competency is doubted, counsel has control
over whether to request a jury for the competency trial.
       The proceeding in Barrett did not involve a determination of competency but
whether a mentally retarded person is dangerous. However, as Barrett explains, mental
retardation in this context represents a permanent developmental disability involving
significant cognitive and intellectual deficits. For this reason, the court treated the
allegations and supporting documentation that person is mentally retarded like doubt
concerning a defendant’s competency to stand trial. In other words, the mentality of
persons in both contexts is comparable, both may be assumed to be incapable of
determining their own best interests, and therefore the scope of counsel’s authority
should be the same.
       Unlike a competency trial, an NGI extension trial does not involve a determination
of competency. Its purpose is to determine whether an NGI is currently dangerous due to
a severe mental disorder that is not in remission. (§ 2970.) To be sure, that is the same
purpose of a trial to commit a dangerous mentally retarded person. However, the
similarity of purpose does not mean that the scope of counsel’s authority should be the
same because the mental capacity of the persons in each context is different. More
specifically, although it may be reasonable to categorically assume that mentally retarded
persons lack the capacity to determine their own best interests, it is not reasonable to
make that categorical assumption about NGIs. Barrett makes this precise point.

                                              28
       Concerning the capacity to function in a competent manner, and specifically to
comprehend a jury advisement and rationally control the jury decision, the Barrett court
distinguished those diagnosed with a mental disease, defect, or disorder from those
diagnosed with mental retardation.
       In Barrett, the defendant claimed that the Constitution required a jury advisement
and personal waiver under principles of equal protection. She noted that patients facing
an extended commitment under the Lanterman-Petris-Short (LPS) Act (Welf. & Inst.
Code, § 5000 et seq.) because they posed a danger due to their mental disease, defect, or
disorder rendered were statutorily entitled to such procedural safeguards. (Barrett, supra,
54 Cal.4th at p. 1106; see Welf. & Inst. Code, § 5302.) Because she and LPS patients
were similarly situated, she claimed the right to those safeguards.
       In rejecting her claim, the court explained that persons subject to commitment
under the two schemes are not “similarly situated as to the ancillary purpose that an
express jury trial advisement, and an express personal waiver, purportedly serve,” namely
enabling the person to comprehend and control the decision to waive a jury trial.
(Barrett, supra, 54 Cal.4th at p. 1108.) What distinguished persons under the two
schemes was their “distinct ‘mentality’ ”—i.e., mental retardation versus mental illness.
(Ibid.) The court explained that “[m]ental illness and related disorders are said to be
conditions that may arise suddenly and, for the first time, in adulthood. [Citation.] The
LPS Act process itself assumes that the need for treatment may be temporary, and that
disabling mental disorders may be intermittent or short-lived. [Citation.] [¶] In addition,
because of the complexity of human behavior, and the lack of a long history in every
case, mental illness and related disorders may be difficult to diagnose. [Citations.]
Where present, however, ‘ “mental illness ‘often strikes only limited areas of functioning,
leaving other areas unimpaired, and consequently . . . many mentally ill persons retain the
capacity to function in a competent manner.’ ” ’ [Citation.] [¶] These characteristics

                                             29
suggest that the mental conditions that create eligibility for an extended 180-day LPS Act
commitment, though they include imminent dangerousness, do not necessarily imply
incompetence or a reduced ability to understand, and make decisions about, the conduct
of the proceedings. Hence, nothing compels the conclusion that such LPS Act patients
will not benefit by the statutory right to a jury trial advisement set forth in section 5302.
By contrast, in the case of persons alleged to be mentally retarded and dangerous under
section 6500, the commitment process itself raises substantial doubts about their
cognitive and intellectual functioning sufficient to limit the personal and procedural role
they play. It follows that the two groups are not similarly situated as to the function that
Barrett implies an advisement like section 5302 serves—comprehending and controlling
the decision whether to request a jury trial. Thus, any disparate statutory treatment with
respect to jury trial advisements does not deprive persons like Barrett of equal protection
of the law.” (Barrett, supra, 54 Cal.4th at pp. 1108-1109, first italics in Barrett, second
italics added.)16
       The court’s discussion recognizes that unlike defendants whose competence is
questioned or persons diagnosed with mental retardation, those suffering from a mental
illness can comprehend and control the decision to waive a jury trial. In this regard,
Barrett’s view mirrors the implicit legislative findings underlying the statutory
requirements of an advisement and jury trial unless waived that an NGI can decide
whether to waive a jury trial. Moreover, these requirements further distinguish
Masterson and Barrett because the statutes in those cases do not mandate an advisement
or jury trial unless waived; rather, a jury trial must be demanded. (Barrett, supra, 54


       16
          In 1981, the court in Cramer v. Gillermina R. (1981) 125 Cal.App.3d 380
similarly held that because mental illness and mental retardation are separate and distinct
conditions which require different treatment and/or habilitation,” their differing statutory
schemes did not violate the guarantee of equal protection. (Id. at pp. 387-388; accord,
People v. Quinn (2001) 86 Cal.App.4th 1290, 1294-1295.)
                                              30
Cal.4th at p. 1097; People v. Rojas (1981) 118 Cal.App.3d 278, 287; People v. Hill,
supra, 67 Cal.2d at p. 114 [under former § 1368]; e.g., People v. Superior Court
(McPeters) (1985) 169 Cal.App.3d 796, 798.)
       Finally, Barrett’s view that having a mental disorder does not categorically render
one incapable of determining what is in his or her own best interests is not particularly
unique or unprecedented. In John L., supra, 48 Cal.4th 131, the court observed that
despite having mental disorders, conservatees are not, by reason of their conservatorship,
automatically considered incompetent to waive their rights. (Id. at p. 153.) In In re Qawi
(2004) 32 Cal.4th 1, the court opined that “[a]lthough an MDO must be determined to
have a ‘severe mental disorder,’ commitment for a mental disorder does not by itself
mean that individuals are incompetent to participate in their own medical decisions.
[Citations.]” (Id. at p. 24.) In People v. Wolozon (1982) 138 Cal.App.3d 456, the court
held that despite a finding of NGI and evidence of a mental disorder that rendered the
defendant dangerous, the defendant had the right to waive counsel and represent himself.
(Id. at pp. 460-461.) Similarly, in People v. Williams, supra, 110 Cal.App.4th 1577, the
court recognized that a defendant has the statutory right to waive counsel and represent
himself in a trial to extend his MDO commitment. (Id. at pp. 1587-1592.)
       In addition to Masterson, the Attorney General relies on Otis, Montoya, and
Powell as well as People v. Givan (2007) 156 Cal.App.4th 405 (Givan) to support her
claim that counsel has exclusive control.
       Otis, Montoya, and Powell must be viewed in light of their particular facts and the
issues raised in them. (See Ginns v. Savage (1964) 61 Cal.2d 520, 524, fn. 2 [“[l]anguage
used in any opinion is of course to be understood in the light of the facts and the issue
then before the court”].) As noted, in Otis, the defendant was delusional, and the court
upheld counsel’s jury waiver over the defendant’s objection, opining that the defendant
was not capable of making a reasoned decision. (Otis, supra, 70 Cal.App.4th at

                                             31
pp. 1175-1176.) In Montoya, the court also upheld counsel’s waiver, noting that the
defendant’s mind was not functioning normally, and he, like the defendant in Otis, was
not capable of making a reasoned decision. (Montoya, supra, 86 Cal.App.4th at p. 831.)
Likewise, the court in Powell upheld counsel’s waiver over the defendant’s objection
because the defendant was medicated and his disruptive conduct demonstrated his
incompetence. (Powell, supra, 114 Cal.App.4th at p. 1158.)
       Given the particular facts concerning the mental state of these defendants, we read
these cases for the proposition that when it reasonably appears that an MDO or NGI
reasonably is incapable of determining whether a bench or jury trial is in his or her best
interests, he or she must act through counsel, and counsel has exclusive authority to
decide even over an objection. In this regard, the cases reflect the Masterson-Barrett
rationale for recognizing counsel’s exclusive authority in proceedings to determine
competency and the dangerousness of a mentally retarded person. In our view, these
cases should not be read more broadly to hold that counsel controls the jury issue
regardless of whether the MDO or NGI is competent. This is especially so because none
of these cases discussed the purpose and function of the mandatory jury advisement.
       The Attorney General’s reliance on Givan, supra, 156 Cal.App.4th 405 is also
misplaced. There, the NGI instructed his attorney to make sure he did not have to attend
the extension proceedings, and to this end, the NGI signed a declaration stating that he
had discussed his rights and had agreed to an extension of his commitment. He also
requested that his attorney be permitted to appear and present this waiver. Counsel did
so, and the court accepted it. On appeal, the defendant claimed he was denied a jury trial
because the statute required his express, personal waiver. The court held that a personal
waiver was not required and that the defendant’s express instructions to his attorney
implicitly incorporated a jury waiver. (Givan, supra, 156 Cal.App.4th at pp. 409-411.)



                                             32
Givan does not suggest that counsel exclusively controls the jury decision in every case;
nor does it undermine our statutory analysis or reading of Powell.17


       17
           The Attorney General also cites People v. Fisher (2006) 136 Cal.App.4th 76. In
Fisher, the MDO’s counsel waived a jury trial, but the MDO objected and then moved to
discharge counsel and represent himself. The court granted the request. After a jury trial,
the MDO’s commitment was extended. On appeal, he claimed that in honoring counsel’s
jury waiver, the court forced him to waive his right to have counsel represent him at a
jury trial. In rejecting this claim, the court first asserted that in Otis, supra, 70
Cal.App.4th 1174, “we held that counsel for a person challenging an MDO certification
may waive jury trial without the consent of his client.” (Fisher, supra, 136 Cal.App.4th
at p. 81.) The court then opined that the MDO “was not ‘forced’ to do anything and the
trial court went to great lengths to be fair to him. First, it was not required to allow
appellant to represent himself. [Citation.] Second, it was not required to allow appellant
to successfully reassert the right to jury trial after a valid waiver by counsel. Third, the
record shows that the trial court assisted appellant in the cross-examination of the
People’s witnesses and in the presentation of his case.” (Ibid.) Last, the court stated,
“We decline the invitation to overrule Otis and continue to believe that it was correctly
decided. The instant case could serve as a paradigm for why a person with a severe
mental disorder should not be allowed to veto his attorney’s decision to waive jury, waive
the right to counsel, and insist on self-representation. As indicated, appellant has made
some poor choices but his perceived dilemma is self-created.” (Ibid.)
        We agree that Otis was properly decided. However, insofar as Fisher suggests
that counsel can waive a jury over a defendant’s objection in every case, regardless of
whether the MDO is competent, Fisher’s view of Otis ignores the facts in Otis and is
overbroad. Moreover, although the result in Fisher is reasonable because any error
would have been harmless under Watson—i.e., it is not reasonably probably the jury
would have returned a more favorable verdict had counsel represented the MDO—we
question the Fisher court’s brief and summary analysis. Simply put, if, as the trial court
implicitly found, the MDO was sufficiently competent to waive his statutory right to
counsel and represent himself (People v. Williams, supra, 110 Cal.App.4th at p. 1591
[right of self-representation in MDO proceeding is statutory]; see Indiana v. Edwards
(2008) 554 U.S. 164, 175-176, 178 [court may deny request for self-representation where
defendant unable to “to carry out the basic tasks needed to present [one’s] own defense
without the help of counsel” or “suffer[s] from severe mental illness to the point where
they are not competent to conduct trial proceedings by themselves”]), he certainly would
have been sufficiently competent to decide whether he wanted to waive his right to a jury
trial. That being the case, we fail to see why the Fisher court opined that the case
represented a “paradigm” for why an MDO should not be able to decide between a bench
and jury trial. In our view, the court’s opinion suggests that MDOs are categorically
                                            33
                          C. VALIDITY OF COUNSEL’S WAIVER
       We consider it helpful at this point to summarize our resolution of the parties’
interlocking but opposing claims and our conclusion concerning the meaning of the
waiver provision and the scope of counsel’s authority. Section 1026.5 does not require
an NGI’s personal waiver or give counsel exclusive control over the jury decision.
Rather, counsel can waive a jury trial at the NGI’s direction or with his or her knowledge
and consent; and counsel can also do so when the circumstances even over an NGI’s
objection when the circumstances give counsel reason to doubt the NGI’s competence to
determine what is in his or her best interests.
       With this in mind, we note the “well established rule in this state that ‘an appellate
court will never indulge in presumptions to defeat a judgment. It will never presume that
an error was committed, or that something was done or omitted to be done which
constitutes error. On the contrary, every intendment and presumption not contradicted by
or inconsistent with the record on appeal must be indulged in favor of the orders and
judgments of superior courts.’ [Citation.]” (Walling v. Kimball (1941) 17 Cal.2d 364,
373, italics added; accord, Keener v. Jeld-Wen, Inc. (2009) 46 Cal.4th 247, 261; People v.
Giordano (2007) 42 Cal.4th 644, 666; see Code Civ. Proc. § 475.) Accordingly, the
appellant bears the burden to affirmatively establish error and then demonstrate that it
resulted in a miscarriage of justice that requires reversal. (Cucinella v. Weston Biscuit
Co. (1954) 42 Cal.2d 71, 82; Freeman v. Sullivant (2011) 192 Cal.App.4th 523, 528;
Paterno v. State of California (1999) 74 Cal.App.4th 68, 105-106; Thompson v. Thames
(1997) 57 Cal.App.4th 1296, 1308; see 9 Witkin, Cal. Procedure (5th ed. 2008) Appeal,
§ 355, p. 409 [presumption of correctness; “error must be affirmatively shown”].)




incompetent to do so. As noted, however, the Supreme Court in Barrett rejected that
simplistic view.
                                              34
       Here, the record is silent concerning whether defendant was in fact aware of his
right to a jury trial in this proceeding and whether he knew about, directed, authorized, or
objected to counsel’s waiver. Under the circumstances, defendant cannot possibly satisfy
his burden to show that counsel’s waiver was invalid and therefore that the court erred in
conducting a bench trial.
       Nor could defendant establish that the court’s alleged errors in accepting counsel’s
waiver and conducting a bench trial were prejudicial. It is settled that the denial of the
statutory right to a jury trial is subject to harmless-error review under the Watson test.
(People v. Epps (2001) 25 Cal.4th 19, 29.) Thus, even if the record established that
counsel’s waiver was invalid, our previous analysis and conclusion that the failure to
advise was harmless would apply with equal force to the denial of a jury trial. Simply
put, given testimony at defendant’s trial, we do not find it reasonably probable a jury
would have returned a more favorable verdict. (E.g., People v. Cosgrove (2002) 100
Cal.App.4th 1266, 1276 [given evidence, denial of statutory right to MDO trial
harmless].)
                    VIII. PROTECTING THE RIGHT TO A JURY TRIAL
       Given the defendant’s burden on appeal, the appellate rules and presumptions, and
our Watson harmless-error analysis, one could argue that it was unnecessary for us to
address the merits of the parties’ competing claims of personal waiver and exclusive
control. (Cf. Strickland v. Washington (1984) 466 U.S. 668, 697 [where defendant
cannot show that counsel’s allegedly deficient conduct was prejudicial, court need not
determine if it was deficient]; People v. Fairbank (1997) 16 Cal.4th 1223, 1241 [same].)
However, we consider it important to address and resolve them.
       First, we continually see appeals from MDO and NGI commitment orders where,
as here, there was a bench trial; and where, because of the court’s custom and practice of
obtaining jury waivers during an unreported discussion in chambers, the record does not

                                             35
reflect counsel’s express waiver and is silent concerning whether the defendant knew of
the right to jury, and if so, whether the defendant knew about, directed, consented to, or
objected to counsel’s waiver. Moreover, in these appeals, the defendants and the
Attorney General assert the same claims.
       Next, we note that the United States Supreme Court has repeatedly recognized that
civil “commitment for any purpose constitutes a significant deprivation of liberty that
requires due process protection.” (Foucha v. Louisiana (1992) 504 U.S. 71, 79.)
“Moreover, it is indisputable that involuntary commitment to a [psychiatric] hospital after
a finding of probable dangerousness to self or others can engender adverse social
consequences to the individual. Whether we label this phenomen[on] ‘stigma’ or choose
to call it something else is less important than that we recognize that it can occur and that
it can have a very significant impact on the individual.” (Addington v. Texas (1979) 441
U.S. 418, 425-426; People v. Allen (2007) 42 Cal.4th 91, 98.)
       Given the similar liberty and dignity interests implicated in an involuntary
commitment, the right to choose the trier of fact is no less valuable to an NGI than it is to
a criminal defendant. Moreover, although no constitutional provision guarantees an NGI
the right to a jury trial, the Legislature nevertheless considered the right important enough
to require a judicial advisement and a jury trial unless validly waived.
       In our view, the purpose of these mandates is frustrated and the statutory right to a
jury trial is undermined when together, an opaque record, the procedural rules and
presumptions on appeal, and the harmless-error test not only permit a reviewing court to
say, in essence, that we need not know and it does not matter, whether the NGI was
aware of the right to a jury trial or whether the right was validly waived.
       We have addressed and resolved the parties’ competing claims because we believe
that compliance with the statutory mandates matters even where, as here, the alleged
failure to comply with the statute and denial of a jury trial can be deemed harmless.

                                             36
Moreover, in our view, the best assurance of compliance is a record that reflects it.
Accordingly, we hold that if the court conducts a bench trial and the NGI did not
personally waive the right to a jury, the record must show that the court advised the
defendant of the right to a jury or, if the court was unable to do so, that the defendant was
made aware of the right before counsel waived it. The record must also show that in
waiving a jury trial, counsel acted at the defendant’s direction or with the his or her
knowledge and consent or that there were circumstances supporting counsel’s doubt
concerning the defendant’s capacity to determine what was in his or her own best
interests.
       Demanding a clear and explicit record concerning the statutory advisement and
waiver requirements imposes little, if any, additional burden on the court and parties.
What slight burden it might impose is clearly outweighed by the importance the
Legislature has attached to an NGI’s right to a jury trial and the statutory requirements
designed to protect it. In this regard we note that the court may still resolve the jury issue
in accordance with its custom and practice. At some point, however, the court and parties
must state on the record the facts establishing the NGI’s awareness of the right to a jury
and the validity of counsel’s waiver. Alternatively, the record must contain an
advisement and waiver form signed by the NGI.




                                             37
                               VIII. DISPOSITION
     The order extending defendant’s NGI commitment is affirmed.




                                     ______________________________________
                                                RUSHING, P.J.




I CONCUR:




____________________________________
           GROVER, J.




                                       38
ELIA, J., Concurring
        I respectfully concur in the judgment on the ground that no reversible error has
been shown. (Cal. Const., art. VI, § 13; People v. Watson (1956) 46 Cal.2d 818, 836.)
We must presume for purposes of this appeal that appellant's counsel waived appellant's
right to a jury in accordance with appellant's informed consent (see maj. opn., ante, p. 2).
(See Denham v. Superior Court (1970) 2 Cal.3d 557, 564 [all presumptions are indulged
to support a lower court judgment or order regarding matters as to which the record is
silent; error must be affirmatively shown]; see also Conservatorship of John L. (2010) 48
Cal.4th 131, 151-152 [attorney is obligated to keep client fully informed of proceedings,
to advise client of his rights, and to refrain from any act or representation that misleads
the court].)
        It is unnecessary in this case to decide the exact extent of a counsel's authority to
waive a jury for trial on a petition for extended commitment pursuant to Penal Code
section 1026.5, subdivision (b). As the U.S. Supreme Court stated: "The duty of this
court, as of every other judicial tribunal, is to decide actual controversies by a judgment
which can be carried into effect, and not to give opinions upon moot questions or abstract
propositions, or to declare principles or rules of law which cannot affect the matter in
issue in the case before it." (Mills v. Green (1895) 159 U.S. 651, 653 [16 S.Ct. 132]; see
Eye Dog Foundation v. State Board of Guide Dogs for the Blind (1967) 67 Cal.2d 536,
541.)
        "It is axiomatic that language in a judicial opinion is to be understood in
accordance with the facts and issues before the court." (Chevron U.S.A., Inc. v. Workers'
Comp. Appeals Bd. (1999) 19 Cal.4th 1182, 1195.) "An appellate decision is not
authority for everything said in the court's opinion but only 'for the points actually
involved and actually decided.' [Citations.]" (Santisas v. Goodin (1998) 17 Cal.4th 599,
620.) "[O]nly the ratio decidendi of an appellate opinion has precedential effect
[citation.] . . . ." (Trope v. Katz (1995) 11 Cal.4th 274, 287.) Since the full scope of
counsel's control over waiver of jury trial was not at issue in this case, the majority's
opinion is largely dicta.
       The majority in effect attempts to impose new rules of procedure regarding jury
trial waiver on the lower courts. (Cf. People v. Blackburn (2013) ___ Cal.App.4th ___
[2013 WL 1736497] (opn. of Rushing, P.J.).) It is not apparent that appellate courts
enjoy general supervisory authority over superior courts' practice and procedure. "The
judicial power of this State is vested in the Supreme Court, courts of appeal, and superior
courts, all of which are courts of record." (Cal. Const., art. VI, § 1.) The California
Constitution makes the Judicial Council, which is chaired by the Supreme Court's Chief
Justice, responsible for adopting "rules for court administration, practice and procedure
. . . " not "inconsistent with statute." (Cal. Const., art. VI, § 6, subd. (d); see Cal. Rules of
Court, rule 10.1.)
       By statute, "[e]very court may make rules for its own government and the
government of its officers not inconsistent with law or with the rules adopted and
prescribed by the Judicial Council." (Gov. Code, § 68070; see Code Civ. Proc., § 575.1
[promulgation of local court rules].) The Legislature has encouraged the "Judicial
Council . . . to adopt rules to provide for uniformity in rules and procedures throughout
all courts in a county and statewide." (Gov. Code, § 68070, subd. (b).)
       Some of the powers of courts are set out by statute. (See e.g. Code Civ. Proc.,
§§ 128, subd. (a) [courts' powers], 177 [judicial officers' powers].) Code of Civil
Procedure section 187 provides: "When jurisdiction is, by the Constitution or this Code,
or by any other statute, conferred on a Court or judicial officer, all the means necessary to
carry it into effect are also given; and in the exercise of this jurisdiction, if the course of
proceeding be not specifically pointed out by this Code or the statute, any suitable
process or mode of proceeding may be adopted which may appear most conformable to
the spirit of this code."

                                                2
       "Courts have inherent power, as well as power under section 187 of the Code of
Civil Procedure, to adopt any suitable method of practice, both in ordinary actions and
special proceedings, if the procedure is not specified by statute or by rules adopted by the
Judicial Council." (Tide Water Associated Oil Co. v. Superior Court of Los Angeles
County (1955) 43 Cal.2d 815, 825, fn. omitted.) " 'In addition to their inherent equitable
power derived from the historic power of equity courts, all courts have inherent
supervisory or administrative powers which enable them to carry out their duties, and
which exist apart from any statutory authority. [Citations.] . . .' [Citation.]" (Rutherford
v. Owens-Illinois, Inc. (1997) 16 Cal.4th 953, 967.)
       The majority has cited no cases indicating that a Court of Appeal has inherent
authority to impose procedural rules on inferior courts. Moreover, this court is bound by
the constitutional standard of reversible error regardless whether the majority's judicially-
imposed rules are followed in future cases. I can endorse the majority's new rules as
nonbinding, recommended practices to the extent they avoid unnecessary appeals but not
as procedural rules controlling local courts.




                                   ________________________________


                                   ELIA, J.




                                                3
Trial Court:                                 Santa Clara County
                                             Superior Court No.: 205026


Trial Judge:                                 The Honorable Gilbert T. Brown



Attorney for Defendant and Appellant         Carl A. Gonser
Dawn Quang Tran:                             under appointment by the Court of
                                             Appeal for Appellant



Attorneys for Plaintiff and Respondent       Kamala D. Harris
The People:                                  Attorney General

                                             Dane R. Gillette,
                                             Chief Assistant Attorney General

                                             Gerald A. Engler,
                                             Senior Assistant Attorney General

                                             Laurence K. Sullivan,
                                             Supervising Deputy Attorney General

                                             Catherine A. Rivlin,
                                             Supervising Deputy Attorney General




                                         4